Citation Nr: 1209775	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back disorder, claimed as due to surgical treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1986 and from November 1990 to April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) from January 2008 and July 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In an August 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Accordingly, he was scheduled for such a hearing in October 2011.  However, the Veteran did not appear for that scheduled hearing.  

Significantly, the Veteran has since submitted correspondence indicating that he could not attend his hearing because it coincided with a period, from July 28, 2011, to December 15, 2011, in which he was incarcerated on charges that were later dropped.  The Veteran has further indicated that, during his period of incarceration, he was unable to receive mail and, thus, did not learn of his hearing date until after it had already passed.  He also has requested a new hearing before a Veterans Law Judge during an upcoming Travel Board at the RO.

The Board acknowledges that the Veteran's request was not received within 15 days of his failure to appear for his October 2011 hearing.  38 C.F.R. § 20.702(d) (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.103, 19.9, 19.25, 20.704 (2011).  Nevertheless, the Board finds that he has effectively explained how the circumstances of his incarceration prevented him from receiving timely notification of that scheduled hearing.  Moreover, the Board finds that, upon his release from jail, the Veteran acted expeditiously to request a new hearing.  Therefore, the Board concludes that the Veteran's request for a rescheduled hearing was made for good cause and is therefore granted.  As he has not yet been afforded a subsequent opportunity for a hearing before the Board, the RO should schedule a hearing.  38 U.S.C.A. § 7107 (West 2002 & 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board on his appeal at the RO in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


